JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of August 14, 2012, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of common stock, par value $0.001 per share, of Aetrium Incorporated, a Minnesota corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: August 14, 2012 /s/ Galen Vetter /s/ Jeffery Eberwein GALEN VETTER JEFFERY EBERWEIN GLOBALTEL HOLDINGS LLC ARCHER ADVISORS, LLC /s/ Dilip Singh /s/ Steven Markusen Manager Managing Member /s/ Dilip Singh /s/ Steven Markusen DILIP SINGH STEVE MARKUSEN /s/ Richard K. Coleman Jr. BOSTON AVENUE CAPITAL, LLC RICHARD K. COLEMAN JR. ANDOVER GROUP, INC. /s/ Stephen J. Heyman Manager /s/ A. John Knapp Jr. BOSTON AVENUE CAPITAL, LLC President /s/ James F. Adelson /s/ A. John Knapp Jr. Manager ALFRED JOHN KNAPP Jr. /s/ Stephen J. Heyman STEPHEN J. HEYMAN /s/ James F. Adelson JAMES F. ADELSON /s/ Charles M. Gillman CHARLES M. GILLMAN
